MEMORANDUM **
Jesus Rodolfo Villa-Becuar appeals the district court’s judgment, pursuant to a guilty-plea, sentencing him to 44-months imprisonment for illegal reentry after deportation in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Villa-Becuar has filed a brief stating that he finds no grounds for relief, along with a motion to withdraw as counsel *945of record. Villa-Becuar has filed a pro se supplemental brief and the government has filed a motion to dismiss, based on an appeal waiver provision in Villa-Beeuar’s plea agreement.
Our examination of the brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and, in light of the valid appeal waiver, the appeal is DISMISSED. All pending motions are DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.